DETAILED ACTION

Applicants’ response filed 6/28/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, 32-39, 51 and 53 are pending and are withdrawn from allowance based on amendments presented. Claims 1, 32, 51 and 53 are independent claims. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 32-39, 51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 as amended recites: 
	
    PNG
    media_image1.png
    584
    649
    media_image1.png
    Greyscale

The claim states, “…one or more of the plurality of error detection bits are an indication for false alarm rate suppression…” 
If the error detection bits are defined as a plurality of error detection bits then it is not clear how they would ever be “one” error detection bit. The claim appears to contradict itself. 
How exactly are the error detection bit(s) an indication for false alarm rate suppression? 
What is the false alarm rate suppression and how is this related to the error detection bits? Error detection bits are normally used to detect errors. 
Independent claims 32, 51 and 53 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. Applicants are requested to review all claims and make corrections accordingly. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. It is noted that the claims have been significantly amended and made broader. Applicants are encouraged to formulate claim language to clearly state the novelty of the application. Pertinent prior art Zhang et al. USPAP 20180097580A1 has been cited and may be applied once the claims are clear. If Applicants believe an interview with the Examiner might advance prosecution, then they are welcome to contact the Examiner with proposed amendments for a discussion. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112


/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112